Exhibit 10.12
KEY EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT
          THIS AGREEMENT, made and entered into as of the                     
day of                     , 20___, by and between Pentair, Inc., a Minnesota
corporation (hereinafter referred to as the “Company”), and
                                         (hereinafter referred to as the
“Executive”).
W I T N E S S E T H
          WHEREAS, the Executive is employed by the Company and/or a subsidiary
of the Company (hereinafter referred to collectively as the “Employer”) in a key
executive capacity and the Executive’s services are valuable to the conduct of
the business of the Company;
          WHEREAS, the Company desires to continue to attract and retain
dedicated and skilled management employees in a period of industry
consolidation, consistent with achieving the best possible value for its
shareholders in any change in control of the Company;
          WHEREAS, the Company recognizes that circumstances may arise in which
a change in control of the Company occurs, through acquisition or otherwise,
thereby causing a potential conflict of interest between the Company’s needs for
the Executive to remain focused on the Company’s business and for the necessary
continuity in management prior to and following a change in control, and the
Executive’s reasonable personal concerns regarding future employment with the
Employer and economic protection in the event of loss of employment as a
consequence of a change in control;
          WHEREAS, the Company and the Executive are desirous that any proposal
for a change in control or acquisition of the Company will be considered by the
Executive objectively and with reference only to the best interests of the
Company and its shareholders;
          WHEREAS, the Executive will be in a better position to consider the
Company’s best interests if the Executive is afforded reasonable economic
security, as provided in this Agreement, against altered conditions of
employment which could result from any such change in control or acquisition;
          WHEREAS, the Executive possesses intimate knowledge of the business
and affairs of the Company and has acquired certain confidential information and
data with respect to the Company; and
          WHEREAS, the Company desires to insure, insofar as possible, that it
will continue to have the benefit of the Executive’s services and to protect its
confidential information and goodwill.
          NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements hereinafter set forth, the parties hereto mutually
covenant and agree as follows:
          1. Definitions.
          (a) 409A Affiliate. The term “409A Affiliate” means each entity that
is required to be included in the Company’s controlled group of corporations
within the meaning of Section 414(b) of the Code, or that is under common
control with the Company within the meaning of Section 414(c) of the Code;
provided, however, that the phrase “at least 50 percent” shall be used in place
of the phrase “at least 80 percent” each place it appears therein or in the
regulations thereunder.

 



--------------------------------------------------------------------------------



 



          (b) Accrued Benefits. The Executive’s “Accrued Benefits” shall include
the following amounts, payable as described herein: (i) all base salary for the
time period ending with the Termination Date; (ii) reimbursement for any and all
monies advanced in connection with the Executive’s employment for reasonable and
necessary expenses incurred by the Executive on behalf of the Employer for the
time period ending with the Termination Date; (iii) any and all other cash
earned through the Termination Date and deferred at the election of the
Executive or pursuant to any deferred compensation plan then in effect;
(iv) notwithstanding any provision of any bonus or incentive compensation plan
applicable to the Executive, but subject to any irrevocable deferral election
then in effect, a lump sum amount, in cash, equal to the sum of (A) any bonus or
incentive compensation that has been allocated or awarded to the Executive for a
fiscal year or other measuring period under the plan that ends prior to the
Termination Date but has not yet been paid (pursuant to Section 5(f) or
otherwise) and (B) a pro rata portion to the Termination Date of the aggregate
value of all contingent bonus or incentive compensation awards to the Executive
for all uncompleted periods under the plan calculated as to each such award as
if the Goals with respect to such bonus or incentive compensation award had been
attained reduced by any amounts paid to the Executive pursuant to
Section(b)(iii) and Section 3(b)(iv) under the plan for the fiscal year in which
the Termination Date occurs; and (v) all other payments and benefits to which
the Executive (or in the event of the Executive’s death, the Executive’s
surviving spouse or other beneficiary) may be entitled on the Termination Date
as compensatory fringe benefits or under the terms of any benefit plan of the
Employer, excluding severance payments under any Employer severance policy,
practice or agreement in effect on the Termination Date. Payment of Accrued
Benefits shall be made promptly in accordance with the Company’s prevailing
practice with respect to clauses (i) and (ii) or, with respect to clauses (iii),
(iv) and (v), pursuant to the terms of the benefit plan or practice establishing
such benefits; provided that payments pursuant to clause (iv)(B) shall be paid
on the first day of the seventh month following the month in which the
Executive’s Separation from Service occurs, unless the Executive’s Separation
from Service is due to death, in which event such payment shall be made within
ninety (90) days of the date of Executive’s death.
          (c) Act. The term “Act” means the Securities Exchange Act of 1934, as
amended.
          (d) Affiliate and Associate. The terms “Affiliate” and “Associate”
shall have the respective meanings ascribed to such terms in Rule l2b-2 of the
General Rules and Regulations under the Act.
          (e) Annual Cash Compensation. The term “Annual Cash Compensation”
shall mean the sum of (i) the Executive’s Annual Base Salary (determined as of
the time of the Change in Control of the Company or, if higher, immediately
prior to the date the Notice of Termination is given) plus (ii) an amount equal
to the greater of the Executive’s annual incentive target bonus for the fiscal
year in which the Termination Date occurs or the annual incentive bonus the
Executive received for the fiscal year prior to the Change in Control of the
Company (the aggregate amount set forth in clause (i) and clause (ii) shall
hereafter be referred to as the “Annual Cash Compensation”),
          (f) Beneficial Owner. A Person shall be deemed to be the “Beneficial
Owner” of any securities:

2



--------------------------------------------------------------------------------



 



               (i) which such Person or any of such Person’s Affiliates or
Associates has the right to acquire (whether such right is exercisable
immediately or only after the passage of time) pursuant to any agreement,
arrangement or understanding, or upon the exercise of conversion rights,
exchange rights, rights, warrants or options, or otherwise; provided, however,
that a Person shall not be deemed the Beneficial Owner of, or to beneficially
own, (A) securities tendered pursuant to a tender or exchange offer made by or
on behalf of such Person or any of such Person’s Affiliates or Associates until
such tendered securities are accepted for purchase, or (B) securities issuable
upon exercise of Rights issued pursuant to the terms of the Company’s Rights
Agreement, dated as of December 10, 2004, as amended from time to time (or any
successor to such Rights Agreement), at any time before the issuance of such
securities;
               (ii) which such Person or any of such Person’s Affiliates or
Associates, directly or indirectly, has the right to vote or dispose of or has
“beneficial ownership” of (as determined pursuant to Rule l3d-3 of the General
Rules and Regulations under the Act), including pursuant to any agreement,
arrangement or understanding; provided, however, that a Person shall not be
deemed the Beneficial Owner of, or to beneficially own, any security under this
clause (ii) as a result of an agreement, arrangement or understanding to vote
such security if the agreement, arrangement or understanding: (A) arises solely
from a revocable proxy or consent given to such Person in response to a public
proxy or consent solicitation made pursuant to, and in accordance with, the
applicable rules and regulations under the Act and (B) is not also then
reportable on a Schedule l3D under the Act (or any comparable or successor
report); or
               (iii) which are beneficially owned, directly or indirectly, by
any other Person with which such Person or any of such Person’s Affiliates or
Associates has any agreement, arrangement or understanding for the purpose of
acquiring, holding, voting (except pursuant to a revocable proxy as described in
clause (ii) above) or disposing of any voting securities of the Company.
          (g) Cause. “Cause” for termination by the Employer of the Executive’s
employment in connection with a Change in Control of the Company shall be
limited to (i) the engaging by the Executive in intentional conduct that the
Company establishes, by clear and convincing evidence, has caused demonstrable
and serious financial injury to the Employer, as evidenced by a determination in
a binding and final judgment, order or decree of a court or administrative
agency of competent jurisdiction, in effect after exhaustion or lapse of all
rights of appeal, in an action, suit or proceeding, whether civil, criminal,
administrative or investigative; (ii) conviction of a felony (as evidenced by
binding and final judgment, order or decree of a court of competent
jurisdiction, in effect after exhaustion of all rights of appeal); or
(iii) continuing willful and unreasonable refusal by the Executive to perform
the Executive’s duties or responsibilities (unless significantly changed without
the Executive’s consent).

3



--------------------------------------------------------------------------------



 



          (h) Change in Control of the Company. A “Change in Control of the
Company” shall be deemed to have occurred if an event set forth in any one of
the following paragraphs shall have occurred:
               (i) any Person (other than (A) the Company or any of its
subsidiaries, (B) a trustee or other fiduciary holding securities under any
employee benefit plan of the Company or any of its subsidiaries, (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities or (D) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock in the Company (“Excluded Persons”)) is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates after the date of this
Agreement, pursuant to express authorization by the Board that refers to this
exception) representing 30% or more of either the then outstanding shares of
common stock of the Company or the combined voting power of the Company’s then
outstanding voting securities; or
               (ii) the following individuals cease for any reason to constitute
a majority of the number of directors of the Company then serving:
(A) individuals who, on the date of this Agreement constituted the Board and
(B) any new director (other than a director whose initial assumption of office
is in connection with an actual or threatened election contest, including but
not limited to a consent solicitation, relating to the election of directors of
the Company, as such terms are used in Rule 14a-11 of Regulation 14A under the
Act) whose appointment or election by the Board or nomination for election by
the Company’s shareholders was approved by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on the date of
this Agreement, or whose appointment, election or nomination for election was
previously so approved (collectively the “Continuing Directors”); provided,
however, that individuals who are appointed to the Board pursuant to or in
accordance with the terms of an agreement relating to a merger, consolidation,
or share exchange involving the Company (or any direct or indirect subsidiary of
the Company) shall not be Continuing Directors for purposes of this Agreement
until after such individuals are first nominated for election by a vote of at
least two-thirds (2/3) of the then Continuing Directors and are thereafter
elected as directors by the shareholders of the Company at a meeting of
shareholders held following consummation of such merger, consolidation, or share
exchange; and, provided further, that in the event the failure of any such
persons appointed to the Board to be Continuing Directors results in a Change in
Control of the Company, the subsequent qualification of such persons as
Continuing Directors shall not alter the fact that a Change in Control of the
Company occurred; or
               (iii) the consummation of a merger, consolidation or share
exchange of the Company with any other corporation or the issuance of voting
securities of the Company in connection with a merger, consolidation or share
exchange of the Company (or any direct or indirect subsidiary of the Company),
in each case, which requires approval of the shareholders of the Company, other
than (A) a merger, consolidation or share exchange which would result in the
voting securities of the Company outstanding immediately prior to such merger,

4



--------------------------------------------------------------------------------



 



consolidation or share exchange continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 50% of the combined voting power of the voting
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger, consolidation or share exchange, or
(B) a merger, consolidation or share exchange effected to implement a
recapitalization of the Company (or similar transaction) in which no Person
(other than an Excluded Person) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates after the date of this Agreement, pursuant to express
authorization by the Board that refers to this exception) representing 30% or
more of either the then outstanding shares of common stock of the Company or the
combined voting power of the Company’s then outstanding voting securities; or
               (iv) the consummation of a plan of complete liquidation or
dissolution of the Company or a sale or disposition by the Company of all or
substantially all of the Company’s assets (in one transaction or a series of
related transactions within any period of 24 consecutive months), in each case,
which requires approval of the shareholders of the Company, other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity at least 75% of the combined voting power of the voting securities
of which are owned by Persons in substantially the same proportions as their
ownership of the Company immediately prior to such sale.
Notwithstanding the foregoing, no “Change in Control of the Company” shall be
deemed to have occurred if there is consummated any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to own, directly or indirectly, in the same proportions as
their ownership in the Company, an entity that owns all or substantially all of
the assets or voting securities of the Company immediately following such
transaction or series of transactions.
          (i) Code. The term “Code” means the Internal Revenue Code of 1986,
including any amendments thereto or successor tax codes thereof.
          (j) Covered Termination. Subject to Section 2(b), the term “Covered
Termination” means any Termination of Employment during the Employment Period
where the Termination Date or the date Notice of Termination is delivered is any
date prior to the end of the Employment Period.
          (k) Employment Period. Subject to Section 2(b), the term “Employment
Period” means a period commencing on the date of a Change in Control of the
Company, and ending at 11:59 p.m. Central Time on the earlier of the second
anniversary of such date or the Executive’s Normal Retirement Date.
          (l) Good Reason. The Executive shall have “Good Reason” for
termination of employment in connection with a Change in Control of the Company
in the event of:
               (i) any breach of this Agreement by the Employer, including
specifically any breach by the Employer of the agreements contained in
Section 3,

5



--------------------------------------------------------------------------------



 



Section 4, Section 5, or Section 6, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith that the Employer remedies
promptly after receipt of notice thereof given by the Executive;
               (ii) any reduction in the Executive’s base salary, percentage of
base salary available as incentive compensation or bonus opportunity or
benefits, in each case relative to those most favorable to the Executive in
effect at any time during the 180-day period prior to the Change in Control of
the Company or, to the extent more favorable to the Executive, those in effect
at any time during the Employment Period;
               (iii) the removal of the Executive from, or any failure to
reelect or reappoint the Executive to, any of the positions held with the
Employer on the date of the Change in Control of the Company or any other
positions with the Employer to which the Executive shall thereafter be elected,
appointed or assigned, except in the event that such removal or failure to
reelect or reappoint relates to the termination by the Employer of the
Executive’s employment for Cause or by reason of disability pursuant to
Section 12;
               (iv) a good faith determination by the Executive that there has
been a material adverse change, without the Executive’s written consent, in the
Executive’s working conditions or status with the Employer relative to the most
favorable working conditions or status in effect during the 180-day period prior
to the Change in Control of the Company, or, to the extent more favorable to the
Executive, those in effect at any time during the Employment Period, including
but not limited to (A) a significant change in the nature or scope of the
Executive’s authority, powers, functions, duties or responsibilities, or (B) a
significant reduction in the level of support services, staff, secretarial and
other assistance, office space and accoutrements, but in each case excluding for
this purpose an isolated, insubstantial and inadvertent event not occurring in
bad faith that the Employer remedies within ten (10) days after receipt of
notice thereof given by the Executive;
               (v) the relocation of the Executive’s principal place of
employment to a location more than 50 miles from the Executive’s principal place
of employment on the date 180 days prior to the Change in Control of the
Company;
               (vi) the Employer requires the Executive to travel on Employer
business 20% in excess of the average number of days per month the Executive was
required to travel during the 180-day period prior to the Change in Control of
the Company; or
               (vii) failure by the Company to obtain the Agreement referred to
in Section 17(a) as provided therein.
          (m) Normal Retirement Date. The term “Normal Retirement Date” means
“Normal Retirement Date” as defined in the primary qualified defined benefit
pension plan applicable to the Executive, or any successor plan, as in effect on
the date of the Change in Control of the Company.

6



--------------------------------------------------------------------------------



 



          (n) Person. The term “Person” shall mean any individual, firm,
partnership, corporation or other entity, including any successor (by merger or
otherwise) of such entity, or a group of any of the foregoing acting in concert.
          (o) Separation from Service. For purposes of this Agreement, the term
“Separation from Service” means the Executive’s Termination of Employment, or if
the Executive continues to provide services following his or her Termination of
Employment, such later date as is considered a separation from service from the
Company and its 409A Affiliates within the meaning of Code Section 409A.
Specifically, if the Executive continues to provide services to the Company or a
409A Affiliate in a capacity other than as an employee, such shift in status is
not automatically a Separation from Service.
          (p) Termination of Employment. For purposes of this Agreement, the
Executive’s termination of employment shall be presumed to occur when the
Company and Executive reasonably anticipate that no further services will be
performed by the Executive for the Company and its 409A Affiliates or that the
level of bona fide services the Executive will perform as an employee of the
Company and its 409A Affiliates will permanently decrease to no more than 20% of
the average level of bona fide services performed by the Executive (whether as
an employee or independent contractor) for the Company and its 409A Affiliates
over the immediately preceding 36-month period (or such lesser period of
services). Whether the Executive has experienced a Termination of Employment
shall be determined by the Employer in good faith and consistent with
Section 409A of the Code. Notwithstanding the foregoing, if the Executive takes
a leave of absence for purposes of military leave, sick leave or other bona fide
reason, the Executive will not be deemed to have incurred a Separation from
Service for the first 6 months of the leave of absence, or if longer, for so
long as the Executive’s right to reemployment is provided either by statute or
by contract, including this Agreement; provided that if the leave of absence is
due to a medically determinable physical or mental impairment that can be
expected to result in death or last for a continuous period of not less than six
months, where such impairment causes the Executive to be unable to perform the
duties of his or her position of employment or any substantially similar
position of employment, the leave may be extended by the Employer for up to
29 months without causing a Termination of Employment.
          (q) Termination Date. Except as otherwise provided in Section 2(b),
Section 10(b), and Section 17(a), the term “Termination Date” means (i) if the
Executive’s Termination of Employment is by the Executive’s death, the date of
death; (ii) if the Executive’s Termination of Employment is by reason of
voluntary early retirement, as agreed in writing by the Employer and the
Executive, the date of such early retirement which is set forth in such written
agreement; (iii) if the Executive’s Termination of Employment is, for purposes
of this Agreement, by reason of disability pursuant to Section 12, the earlier
of thirty days after the Notice of Termination is given or one day prior to the
end of the Employment Period; (iv) if the Executive’s Termination of Employment
is by the Executive voluntarily (other than for Good Reason), the date the
Notice of Termination is given; and (v) if the Executive’s Termination of
Employment is by the Employer (other than by reason of disability pursuant to
Section 12) or by the Executive for Good Reason, the earlier of thirty days
after the Notice of Termination is given or one day prior to the end of the
Employment Period. Notwithstanding the foregoing,
               (A) If termination is for Cause pursuant to Section 1(f)(iii) and
if the Executive has cured the conduct constituting such Cause as described by
the Employer in its Notice of Termination within such 30-day or shorter period,
then the

7



--------------------------------------------------------------------------------



 



Executive’s employment hereunder shall continue as if the Employer had not
delivered its Notice of Termination.
               (B) If the Executive shall in good faith give a Notice of
Termination for Good Reason and the Employer notifies the Executive that a
dispute exists concerning the termination within the 15-day period following
receipt thereof, then the Executive may elect to continue his or her employment
during such dispute and the Termination Date shall be determined under this
paragraph. If the Executive so elects and it is thereafter determined that Good
Reason did exist, the Termination Date shall be the earliest of (1) the date on
which the dispute is finally determined, either (x) by mutual written agreement
of the parties or (y) in accordance with Section 22, (2) the date of the
Executive’s death or (3) one day prior to the end of the Employment Period. If
the Executive so elects and it is thereafter determined that Good Reason did not
exist, then the employment of the Executive hereunder shall continue after such
determination as if the Executive had not delivered the Notice of Termination
asserting Good Reason and there shall be no Termination Date arising out of such
Notice. In either case, this Agreement continues, until the Termination Date, if
any, as if the Executive had not delivered the Notice of Termination except
that, if it is finally determined that Good Reason did exist, the Executive
shall in no case be denied the benefits described in Section 9 (including a
Termination Payment) based on events occurring after the Executive delivered his
Notice of Termination.
               (C) Except as provided in Section 1(n)(B), if the party receiving
the Notice of Termination notifies the other party that a dispute exists
concerning the termination within the appropriate period following receipt
thereof and it is finally determined that the reason asserted in such Notice of
Termination did not exist, then (1) if such Notice was delivered by the
Executive, the Executive will be deemed to have voluntarily terminated his
employment and the Termination Date shall be the earlier of the date 15 days
after the Notice of Termination is given or one day prior to the end of the
Employment Period and (2) if delivered by the Company, the Company will be
deemed to have terminated the Executive other than by reason of death,
disability or Cause.
          2. Termination or Cancellation Prior to Change in Control.
          (a) Subject to Section 2(b), the Employer and the Executive shall each
retain the right to terminate the employment of the Executive at any time prior
to a Change in Control of the Company. Subject to Section 2(b), in the event
that prior to a Change in Control of the Company (i) the Executive’s employment
is terminated or (ii) as determined in writing by the Compensation Committee of
the Board of Directors of the Company in its sole discretion, the Executive’s
authority, powers, functions, duties, responsibilities or pay grade are
materially reduced, this Agreement shall be terminated and cancelled and of no
further force and effect, and any and all rights and obligations of the parties
hereunder shall cease.
          (b) Anything in this Agreement to the contrary notwithstanding, if a
Change in Control of the Company occurs and if the Executive’s employment with
the Employer is terminated (other than a termination due to the Executive’s
death or as a result of the Executive’s disability) during the period of
180 days prior to the date on which the Change in Control of the Company occurs,
and if it is reasonably demonstrated by the Executive that such termination of
employment (i)

8



--------------------------------------------------------------------------------



 



was at the request of a third party who has taken steps reasonably calculated to
effect a Change in Control of the Company or (ii) otherwise arose in connection
with or in anticipation of a Change in Control of the Company, then for all
purposes of this Agreement such termination of employment shall be deemed a
“Covered Termination,” “Notice of Termination” shall be deemed to have been
given, and the “Employment Period” shall be deemed to have begun on the date of
such termination which shall be deemed to be the “Termination Date” and the date
of the Change of Control of the Company for purposes of this Agreement. Anything
in this Agreement to the contrary notwithstanding, if a Change in Control of the
Company occurs and if the Executive’s authority, powers, functions, duties,
responsibilities or pay grade were reduced pursuant to Section 2(a)(ii) during
the period of 180 days prior to the date on which the Change in Control of the
Company occurs, and if it is reasonably demonstrated by the Executive that such
reduction in authority, powers, functions, duties, responsibilities or pay grade
(i) was at the request of a third party who has taken steps reasonably
calculated to effect a Change in Control of the Company or (ii) otherwise arose
in connection with or in anticipation of a Change in Control of the Company,
then the termination and cancellation of this Agreement pursuant to Section 2(a)
shall be deemed null and void, this Agreement shall be deemed to remain in full
force and effect with any and all rights and obligations of the parties
hereunder continuing and such reduction in authority, powers, functions, duties,
responsibilities or pay grade shall be considered “Good Reason” for the
Executive to terminate employment in connection with a Change in Control of the
Company.
          3. Employment Period; Vesting and Payment of Certain Benefits.
          (a) If a Change in Control of the Company occurs when the Executive is
employed by the Employer, the Employer will continue thereafter to employ the
Executive during the Employment Period, and the Executive will remain in the
employ of the Employer in accordance with and subject to the terms and
provisions of this Agreement. Any Termination of Employment during the
Employment Period, whether by the Company or the Employer, shall be deemed a
termination by the Company for purposes of this Agreement.
          (b) If a Change in Control of the Company occurs when the Executive is
employed by the Employer, (i) the Company shall cause all restrictions on
restricted stock awards made to the Executive prior to the Change in Control of
the Company to lapse such that the Executive is fully and immediately vested in
the Executive’s restricted stock upon such a Change in Control of the Company;
(ii) the Company shall cause all stock options granted to the Executive prior to
the Change in Control of the Company pursuant to the Company’s stock option
plan(s) to be fully and immediately vested upon such a Change in Control of the
Company; (iii) the Company shall cause all incentive compensation units and
performance awards granted to the Executive pursuant to any long-term incentive
plan maintained by the Company to be paid to the Executive, subject to any
irrevocable deferral election then in effect, within ten (10) business days
after the Change in Control of the Company (A) at one-third (1/3) of target, if
the award cycle has been in effect less than twelve (12) months, (B) at two
thirds (2/3) of the then current value pursuant to such plan, if the award cycle
has been in effect twelve (12) or more months but less than twenty-four (24)
months, and (C) at the then current value pursuant to such plan, if the award
cycle has been in effect twenty-four (24) or more months, in each case as if all
performance or incentive requirements and periods had been satisfied; and
(iv) the Company shall pay to the Executive within ten (10) business days after
the Change in Control of the Company an amount equal to the Executive’s annual
incentive target bonus for the fiscal year in which the Change in Control of the
Company occurs, subject to any irrevocable deferral election then in effect.

9



--------------------------------------------------------------------------------



 



          4. Duties. During the Employment Period, the Executive shall, in the
same capacities and positions held by the Executive at the time of the Change in
Control of the Company or in such other capacities and positions as may be
agreed to by the Employer and the Executive in writing, devote the Executive’s
best efforts and all of the Executive’s business time, attention and skill to
the business and affairs of the Employer, as such business and affairs now exist
and as they may hereafter be conducted.
          5. Compensation. During the Employment Period, the Executive shall be
compensated as follows:
          (a) The Executive shall receive, at reasonable intervals (but not less
often than monthly) and in accordance with such standard policies as may be in
effect immediately prior to the Change in Control of the Company, an annual base
salary in cash equivalent of not less than twelve times the Executive’s highest
monthly base salary for the twelve-month period immediately preceding the month
in which the Change in Control of the Company occurs or, if higher, annual base
salary at the rate in effect immediately prior to the Change in Control of the
Company (which base salary shall, unless otherwise agreed in writing by the
Executive or subject to any irrevocable deferral election then in effect,
include the current receipt by the Executive of any amounts which, prior to the
Change in Control of the Company, the Executive had elected to defer, whether
such compensation is deferred under Section 401(k) of the Code or otherwise),
subject to adjustment as hereinafter provided in Section 6 (such salary amount
as adjusted upward from time to time is hereafter referred to as the “Annual
Base Salary”).
          (b) The Executive shall receive fringe benefits at least equal in
value to the highest value of such benefits provided for the Executive at any
time during the 180-day period immediately prior to the Change in Control of the
Company or, if more favorable to the Executive, those provided generally at any
time during the Employment Period to any executives of the Employer of
comparable status and position to the Executive; and shall be reimbursed, at
such intervals and in accordance with such standard policies that are most
favorable to the Executive that were in effect at any time during the 180-day
period immediately prior to the Change in Control of the Company, for any and
all monies advanced in connection with the Executive’s employment for reasonable
and necessary expenses incurred by the Executive on behalf of the Employer,
including travel expenses.
          (c) The Executive and/or the Executive’s family, as the case may be,
shall be included, to the extent eligible thereunder (which eligibility shall
not be conditioned on the Executive’s salary grade or on any other requirement
which excludes persons of comparable status to the Executive unless such
exclusion was in effect for such plan or an equivalent plan at any time during
the 180-day period immediately prior to the Change in Control of the Company),
in any and all plans providing benefits for the Employer’s salaried employees in
general, including but not limited to group life insurance, hospitalization,
medical, dental, profit sharing and stock bonus plans; provided, that, (i) in no
event shall the aggregate level of benefits under such plans in which the
Executive is included be less than the aggregate level of benefits under plans
of the Employer of the type referred to in this Section 5(c) in which the
Executive was participating at any time during the 180-day period immediately
prior to the Change in Control of the Company and (ii) in no event shall the
aggregate level of benefits under such plans be less than the aggregate level of
benefits under plans of the type referred to in this Section 5(c) provided at
any time after the Change in Control of the Company to any executive of the
Employer of comparable status and position to the Executive.

10



--------------------------------------------------------------------------------



 



          (d) The Executive shall annually be entitled to not less than the
amount of paid vacation and not fewer than the highest number of paid holidays
to which the Executive was entitled annually at any time during the 180-day
period immediately prior to the Change in Control of the Company or such greater
amount of paid vacation and number of paid holidays as may be made available
annually to other executives of the Employer of comparable status and position
to the Executive at any time during the Employment Period.
          (e) The Executive shall be included in all plans providing additional
benefits to executives of the Employer of comparable status and position to the
Executive, including but not limited to deferred compensation, split-dollar life
insurance, supplemental retirement, stock option, stock appreciation, stock
bonus and similar or comparable plans; provided, that, (i) in no event shall the
aggregate level of benefits under such plans be less than the highest aggregate
level of benefits under plans of the Employer of the type referred to in this
Section 5(e) in which the Executive was participating at any time during the
180-day period immediately prior to the Change in Control of the Company;
(ii) in no event shall the aggregate level of benefits under such plans be less
than the aggregate levels of benefits under plans of the type referred to in
this Section 5(e) provided at any time after the Change in Control of the
Company to any executive of the Employer comparable in status and position to
the Executive; and (iii) the Employer’s obligation to include the Executive in
bonus or incentive compensation plans shall be determined by Section 5(f).
          (f) To assure that the Executive will have an opportunity to earn
incentive compensation after a Change in Control of the Company, the Executive
shall be included in a bonus plan of the Employer which shall satisfy the
standards described below (such plan, the “Bonus Plan”). Bonuses under the Bonus
Plan shall be payable with respect to achieving such financial or other goals
reasonably related to the business of the Employer as the Employer shall
establish (the “Goals”), all of which Goals shall be attainable, prior to the
end of the Employment Period, with approximately the same degree of probability
as the most attainable goals under the Employer’s bonus plan or plans as in
effect at any time during the 180-day period immediately prior to the Change in
Control of the Company (whether one or more, the “Company Bonus Plan”) and in
view of the Employer’s existing and projected financial and business
circumstances applicable at the time. The amount of the bonus (the “Bonus
Amount”) that the Executive is eligible to earn under the Bonus Plan shall be no
less than 200% of the Executive’s target award provided in such Company Bonus
Plan (such bonus amount herein referred to as the “Targeted Bonus”), and in the
event the Goals are not achieved such that the entire Targeted Bonus is not
payable, the Bonus Plan shall provide for a payment of a Bonus Amount equal to a
portion of the Targeted Bonus reasonably related to that portion of the Goals
which were achieved. Payment of the Bonus Amount shall not be affected by any
circumstance occurring subsequent to the end of the Employment Period, including
the Executive’s Termination of Employment.
          6. Annual Compensation Adjustments. During the Employment Period, the
Board of Directors of the Company (or an appropriate committee thereof) will
consider and appraise, at least annually, the contributions of the Executive to
the Company, and in accordance with the Company’s practice prior to the Change
in Control of the Company, due consideration shall be given to the upward
adjustment of the Executive’s Annual Base Salary, at least annually,
(a) commensurate with increases generally given to other executives of the
Company of comparable status and position to the Executive, and (b) as the scope
of the Company’s operations or the Executive’s duties expand.
          7. Termination For Cause or Without Good Reason. If there is a Covered
Termination for Cause or due to the Executive’s voluntarily terminating his or
her employment other

11



--------------------------------------------------------------------------------



 



than for Good Reason (any such terminations to be subject to the procedures set
forth in Section 13), then the Executive shall be entitled to receive only
Accrued Benefits.
          8. Termination Giving Rise to a Termination Payment. If there is a
Covered Termination by the Executive for Good Reason, or by the Company other
than by reason of (i) death, (ii) disability pursuant to Section 12, or
(iii) Cause (any such terminations to be subject to the procedures set forth in
Section 13), then the Executive shall be entitled to receive, and the Company
shall promptly pay, Accrued Benefits and, in lieu of further base salary for
periods following the Termination Date, as liquidated damages and additional
severance pay and in consideration of the covenant of the Executive set forth in
Section 14(a), the Termination Payment pursuant to Section 9(a).
          9. Payments Upon Termination.
          (a) Termination Payment. The “Termination Payment” shall be an amount
equal to the Annual Cash Compensation times two and one-half (21/2). The
Termination Payment shall be paid to the Executive in cash equivalent on the
first day of the seventh month following the month in which the Executive’s
Separation from Service occurs, without interest thereon; provided that, if on
the date of the Executive’s Separation from Service, neither the Company nor any
other entity that is considered a “service recipient” with respect to the
Executive within the meaning of Code Section 409A has any stock which is
publicly traded on an established securities market (within the meaning of
Treasury Regulation Section 1.897-1(m)) or otherwise, then the Termination
Payment shall be paid to the Executive in cash equivalent within ten
(10) business days after the Termination Date. Notwithstanding the foregoing, in
the event the Executive’s Termination Date is pursuant to Section 2(b), the
Termination Payment shall be paid within ten (10) business days after the date
of the Change in Control of the Company (as defined without reference to
Section 2(b)), without interest. Such lump sum payment shall not be reduced by
any present value or similar factor, and the Executive shall not be required to
mitigate the amount of the Termination Payment by securing other employment or
otherwise, nor will such Termination Payment be reduced by reason of the
Executive securing other employment or for any other reason. The Termination
Payment shall be in lieu of, and acceptance by the Executive of the Termination
Payment shall constitute the Executive’s release of any rights of the Executive
to, any other cash severance payments under any Company severance policy,
practice or agreement.
          (b) Certain Additional Payments by the Company.
               (i) Notwithstanding any other provision of this Agreement, if any
portion of the Termination Payment or any other payment under this Agreement, or
under any other agreement with or plan of the Employer (in the aggregate, “Total
Payments”), would constitute an “excess parachute payment” as defined in
Section 280G of the Code (or any successor provision), then the Company shall
pay the Executive an additional amount (the “Gross-Up Payment”) such that the
net amount retained by the Executive after deduction of any excise tax imposed
under Section 4999 of the Code (or any successor provision) and any interest
charges or penalties in respect of the imposition of such excise tax
(collectively, the “Excise Tax”) (but not any federal, state or local income
tax, or employment tax) on the Total Payments, and any federal, state and local
income tax, employment tax, and excise tax upon the payment provided for by this
Section 9(b)(i), shall be equal to the Total Payments. For purposes of
determining the amount of the Gross-Up Payment, the Executive

12



--------------------------------------------------------------------------------



 



shall be deemed to pay federal income tax and employment taxes at the highest
marginal rate of federal income and employment taxation in the calendar year in
which the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of the Executive’s
domicile for income tax purposes on the date the Gross-Up Payment is made, net
of the maximum reduction in federal income taxes that may be obtained from the
deduction of such state and local taxes. Notwithstanding the foregoing, if it
shall be determined that the Executive is entitled to a Gross-Up Payment, but
that the Total Payments would not be subject to the Excise Tax if the Total
Payments were reduced by an amount that is less than 10% of the Total Payments
that would be treated as “parachute payments” under Section 280G of the Code (or
any successor provision), then the amounts payable to the Executive under this
Agreement shall be reduced (but not below zero) to the maximum amount that could
be paid to the Executive without giving rise to the Excise Tax (the “Safe Harbor
Cap”), and no Gross-Up Payment shall be made to the Executive. For purposes of
reducing the Total Payments to the Safe Harbor Cap, only amounts payable under
this Agreement (and no other Total Payments) shall be reduced. If the reduction
of the amounts payable hereunder would not result in a reduction of the Total
Payments to the Safe Harbor Cap, no amounts payable under this Agreement shall
be reduced pursuant to this provision.
               (ii) For purposes of this Agreement, the terms “excess parachute
payment” and “parachute payments” shall have the meanings assigned to them in
Section 280G of the Code (or any successor provision) and such “parachute
payments” shall be valued as provided therein. Present value for purposes of
this Agreement shall be calculated in accordance with Section 1274(b)(2) of the
Code (or any successor provision). Promptly following a Covered Termination or
notice by the Company to the Executive of its belief that there is a payment or
benefit due the Executive which will result in an “excess parachute payment” as
defined in Section 280G of the Code (or any successor provision), the Executive
and the Company, at the Company’s expense, shall obtain the opinion (which need
not be unqualified) of nationally recognized tax counsel (“National Tax
Counsel”) selected by the Company’s independent auditors and reasonably
acceptable to the Executive (which may be regular outside counsel to the
Company), which opinion sets forth (A) the amount of the Base Period Income,
(B) the amount and present value of Total Payments, (C) the amount and present
value of any excess parachute payments, and (D) the amount of any Gross-Up
Payment or the reduction of any Total Payments to the Safe Harbor Cap, as the
case may be. As used in this Agreement, the term “Base Period Income” means an
amount equal to the Executive’s “annualized includable compensation for the base
period” as defined in Section 280G(d)(1) of the Code. For purposes of such
opinion, the value of any noncash benefits or any deferred payment or benefit
shall be determined by the Company’s independent auditors in accordance with the
principles of Section 280G(d)(3) and (4) of the Code (or any successor
provisions), which determination shall be evidenced in a certificate of such
auditors addressed to the Company and the Executive. The opinion of National Tax
Counsel shall be addressed to the Company and the Executive and shall be binding
upon the Company and the Executive. If such National Tax Counsel so requests in
connection with the opinion required by this Section 9(b), the Executive and the
Company shall obtain, at the Company’s expense, and the National Tax Counsel may
rely on, the

13



--------------------------------------------------------------------------------



 



advice of a firm of recognized executive compensation consultants as to the
reasonableness of any item of compensation to be received by the Executive
solely with respect to its status under Section 280G of the Code and the
regulations thereunder. The Company shall pay the Executive the Gross-Up
Payment, if any, at the same time as the Termination Payment is paid, or if the
Executive’s Covered Termination is pursuant to Section 2(b), then within 90 days
following the Change in Control of the Company (determined without regard to
Section 2(b)); provided that if prior to such date the Executive is required to
remit the excise tax under Section 4999 of the Code to the Internal Revenue
Service, then upon written notice by the Executive to the Company, the Company
shall promptly reimburse the Executive for the Gross-Up Payment (but based on
Executive’s actual rate of taxation).
               (iii) In the event that upon any audit by the Internal Revenue
Service, or by a state or local taxing authority, of the Total Payments or
Gross-Up Payment, a change is finally determined to be required in the amount of
taxes paid by the Executive, appropriate adjustments shall be made under this
Agreement such that the net amount which is payable to the Executive after
taking into account the provisions of Section 4999 of the Code (or any successor
provision) shall reflect the intent of the parties as expressed in this
Section 9, in the manner determined by the National Tax Counsel. If the Company
is required to make a payment to the Executive, such payment shall be paid
following the date of the final determination by a court or the Internal Revenue
Service and within thirty (30) days after the date Executive provides the
Company a written request for reimbursement thereof (accompanied by proof of
taxes paid), but in no event shall the reimbursement be made later than the end
of the calendar year following the year in which the Executive remits the excise
tax to the Internal Revenue Service.
               (iv) The Company agrees to bear all costs associated with, and to
indemnify and hold harmless, the National Tax Counsel of and from any and all
claims, damages, and expenses resulting from or relating to its determinations
pursuant to this Section 9(b), except for claims, damages or expenses resulting
from the gross negligence or willful misconduct of such firm.
          (b) Additional Benefits. If there is a Covered Termination and the
Executive is entitled to Accrued Benefits and the Termination Payment, then the
Company shall provide to the Executive the following additional benefits:
               (i) The Executive shall receive until the end of the second
calendar year following the calendar year in which the Executive’s Separation
from Service occurs, at the expense of the Company, outplacement services, on an
individualized basis at a level of service commensurate with the Executive’s
status with the Company immediately prior to the date of the Change in Control
of the Company (or, if higher, immediately prior to the Executive’s Termination
of Employment), provided by a nationally recognized executive placement firm
selected by the Company; provided that the cost to the Company of such services
shall not exceed 10% of the Executive’s Annual Base Salary.
               (ii) Until the earlier of the end of the Employment Period or
such time as the Executive has obtained new employment and is covered by
benefits which

14



--------------------------------------------------------------------------------



 



in the aggregate are at least equal in value to the following benefits, the
Executive shall continue to be covered, at the expense of the Company, by the
same or equivalent life insurance, hospitalization, medical and dental coverage
as was required hereunder with respect to the Executive immediately prior to the
date the Notice of Termination is given, subject to the following:
               (A) Following the end of the COBRA continuation period, if such
hospitalization, medical or dental coverage is provided under a health plan that
is subject to Section 105(h) of the Code, benefits payable under such health
plan shall comply with the requirements of Treasury regulation section
1.409A-3(i)(1)(iv) and, if necessary, the Company shall amend such health plan
to comply therewith.
               (B) During the first six months following the Executive’s
Separation from Service, the Executive shall pay the Company for any life
insurance coverage that provides a benefit in excess of $50,000 under a group
term life insurance policy. After the end of such six month period, the Company
shall make a cash equivalent payment to the Executive equal to the aggregate
premiums paid by the Executive for such coverage, and thereafter such coverage
shall be provided at the expense of the Company for the remainder of the period
as set forth above; provided that this clause (B) shall cease to apply if on the
date of the Executive’s Separation from Service, neither the Company nor any
other entity that is considered a “service recipient” with respect to the
Executive within the meaning of Code Section 409A has any stock which is
publicly traded on an established securities market (within the meaning of
Treasury Regulation Section 1.897-1(m)) or otherwise.
If the Executive is entitled to the Termination Payment pursuant to
Section 2(b), then within ten (10) days following the Change in Control of the
Company (determined without regard to Section 2(b)), the Company shall reimburse
the Executive for any COBRA premiums the Executive paid for his or her
hospitalization, medical and dental coverage under COBRA from the Executive’s
Termination Date through the date of the Change in Control of the Company
(determined without regard to Section 2(b)).
               (iii) The Company shall bear up to $15,000 in the aggregate of
fees and expenses of consultants and/or legal or accounting advisors engaged by
the Executive to advise the Executive as to matters relating to the computation
of benefits due and payable under this Section 9.
               (iv) The Company shall cause the Executive to be fully and
immediately vested in his accrued benefit under the Pentair, Inc. 1999
Supplemental Executive Retirement Plan (“SERP”) and the Pentair, Inc.
Restoration Plan (“Restoration Plan”) or any successor plans thereto (the
“Plans”) (to the extent the Executive participates in the Plans) and in any
nonqualified defined contribution retirement plan of the Employer. The amount of
benefits under the Plans shall be determined as if the Executive had completed
additional years of Benefit Service (as such term is defined in the Plans) equal
to the lesser of (A) three years or (B) the greater of (x) seven minus the years
of Benefit Service credited to such Executive under the Plans, determined
without regard to the terms of this Agreement, as of the end of the calendar
year which includes the date of the Change in Control of the Company, or
(y) zero. In addition, if the Executive is described in Appendix A to the

15



--------------------------------------------------------------------------------



 



SERP, the additional benefit therein provided for the Executive shall be fully
vested and the amount of such additional benefit shall be no less than if the
Executive had continued in qualified employment through the end of the calendar
year in which he would attain age 62. In addition, the Executive’s accrued
benefit under the Restoration Plan shall be appropriately increased by the value
of the Executive’s accrued benefit, if any, under the Company’s tax-qualified
defined benefit plan which is forfeited due to the Executive’s failure to become
fully vested thereunder.
          10. Death.
          (a) Except as provided in Section 10(b), in the event of a Covered
Termination due to the Executive’s death, the Executive’s estate, heirs and
beneficiaries shall receive all the Executive’s Accrued Benefits through the
Termination Date.
          (b) In the event the Executive dies after a Notice of Termination is
given (i) by the Company or (ii) by the Executive for Good Reason, the
Executive’s estate, heirs and beneficiaries shall be entitled to the benefits
described in Section 10(a) and, subject to the provisions of this Agreement, to
such Termination Payment as the Executive would have been entitled to had the
Executive lived, except that the Termination Payment shall be paid within
90 days following the date of the Executive’s death, without interest thereon.
For purposes of this Section 10(b), the Termination Date shall be the earlier of
30 days following the giving of the Notice of Termination, subject to extension
pursuant to Section 1(n), or one day prior to the end of the Employment Period.
          11. Retirement. If, during the Employment Period, the Executive and
the Employer shall execute an agreement providing for the early retirement of
the Executive from the Employer, or the Executive shall otherwise give notice
that he is voluntarily choosing to retire early from the Employer, the Executive
shall receive Accrued Benefits through the Termination Date; provided, that if
the Executive’s employment is terminated by the Executive for Good Reason or by
the Company other than by reason of death, disability or Cause and the Executive
also, in connection with such termination, elects voluntary early retirement,
the Executive shall also be entitled to receive a Termination Payment pursuant
to Section 8.
          12. Termination for Disability. If, during the Employment Period, as a
result of the Executive’s disability due to physical or mental illness or injury
(regardless of whether such illness or injury is job-related), the Executive
shall have been absent from the Executive’s duties hereunder on a full-time
basis for a period of six consecutive months and, within 30 days after the
Company notifies the Executive in writing that it intends to terminate the
Executive’s employment (which notice shall not constitute the Notice of
Termination contemplated below), the Executive shall not have returned to the
performance of the Executive’s duties hereunder on a full-time basis, the
Company may terminate the Executive’s employment for purposes of this Agreement
pursuant to a Notice of Termination given in accordance with Section 13. If the
Executive’s employment is terminated on account of the Executive’s disability in
accordance with this Section, the Executive shall receive Accrued Benefits
through the Termination Date and shall remain eligible for all benefits provided
by any long term disability programs of the Employer in effect at the time of
such termination.
          13. Termination Notice and Procedure. Any Covered Termination by the
Company or the Executive (other than a termination of the Executive’s employment
that is a Covered Termination by virtue of Section 2(b)) shall be communicated
by a written notice of termination

16



--------------------------------------------------------------------------------



 



(“Notice of Termination”) to the Executive, if such Notice is given by the
Company, and to the Company, if such Notice is given by the Executive, all in
accordance with the following procedures and those set forth in Section 24:
          (a) If such termination is for disability, Cause or Good Reason, the
Notice of Termination shall indicate in reasonable detail the facts and
circumstances alleged to provide a basis for such termination.
          (b) Any Notice of Termination by the Company shall have been approved,
prior to the giving thereof to the Executive, by a resolution duly adopted by a
majority of the directors of the Company (or any successor corporation) then in
office.
          (c) If the Notice is given by the Executive for Good Reason, the
Executive may cease performing his duties hereunder on or after the date fifteen
days after the delivery of Notice of Termination and shall in any event cease
employment on the Termination Date. If the Notice is given by the Company, then
the Executive may cease performing his duties hereunder on the date of receipt
of the Notice of Termination, subject to the Executive’s rights hereunder.
          (d) The Executive shall have thirty days, or such longer period as the
Company may determine to be appropriate, to cure any conduct or act, if curable,
alleged to provide grounds for termination of the Executive’s employment for
Cause under this Agreement pursuant to Section 1(f)(iii).
          (e) The recipient of any Notice of Termination shall personally
deliver or mail in accordance with Section 24 written notice of any dispute
relating to such Notice of Termination to the party giving such Notice within
15 days after receipt thereof; provided, however, that if the Executive’s
conduct or act alleged to provide grounds for termination by the Company for
Cause is curable, then such period shall be 30 days. After the expiration of
such period, the contents of the Notice of Termination shall become final and
not subject to dispute.
          14. Further Obligations of the Executive.
          (a) Competition. The Executive agrees that, in the event of any
Covered Termination where the Executive is entitled to Accrued Benefits and the
Termination Payment, the Executive shall not, for a period expiring one year
after the Termination Date, without the prior written approval of the Company’s
Board of Directors, (i) solicit for employment an employee of the Company or its
subsidiaries or (ii) participate in the management of, be employed by or own any
business enterprise at a location within the United States that engages in
substantial competition with the Company or its subsidiaries, where such
enterprise’s revenues from any competitive activities amount to 10% or more of
such enterprise’s net revenues and sales for its most recently completed fiscal
year; provided, however, that nothing in this Section 14(a) shall prohibit the
Executive from owning stock or other securities of a competitor amounting to
less than five percent of the outstanding capital stock of such competitor.
          (b) Confidentiality. During and following the Executive’s employment
by the Company, the Executive shall hold in confidence and not directly or
indirectly disclose or use or copy or make lists of any confidential information
or proprietary data of the Company (including that of the Employer), except to
the extent authorized in writing by the Board of Directors of the Company or
required by any court or administrative agency, other than to an employee of the

17



--------------------------------------------------------------------------------



 



Company or a person to whom disclosure is reasonably necessary or appropriate in
connection with the performance by the Executive of duties as an executive of
the Company. Confidential information shall not include any information known
generally to the public or any information of a type not otherwise considered
confidential by persons engaged in the same business or a business similar to
that of the Company. All records, files, documents and materials, or copies
thereof, relating to the business of the Company which the Executive shall
prepare, or use, or come into contact with, shall be and remain the sole
property of the Company and shall be promptly returned to the Company upon
termination of employment with the Company.
          15. Expenses and Interest. If, after a Change in Control of the
Company, (a) a dispute arises with respect to the enforcement of the Executive’s
rights under this Agreement or (b) any legal or arbitration proceeding shall be
brought to enforce or interpret any provision contained herein or to recover
damages for breach hereof, in either case so long as the Executive is not acting
in bad faith, then the Company shall reimburse the Executive for any reasonable
attorneys’ fees and necessary costs and disbursements incurred as a result of
the dispute, legal or arbitration proceeding (“Expenses”), and prejudgment
interest on any money judgment or arbitration award obtained by the Executive
calculated at the rate of interest announced by U.S. Bank National Association,
Minneapolis, Minnesota, from time to time at its prime or base lending rate from
the date that payments to him or her should have been made under this Agreement.
Within ten days after the Executive’s written request therefore (but in no event
later than the end of the calendar year following the calendar year in which
such Expense is incurred), the Company shall reimburse the Executive, or such
other person or entity as the Executive may designate in writing to the Company,
the Executive’s reasonable Expenses.
          16. Payment Obligations Absolute. The Company’s obligation during and
after the Employment Period to pay the Executive the amounts and to make the
benefit and other arrangements provided herein shall be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any setoff, counterclaim, recoupment, defense or other right which
the Company may have against him or anyone else. Except as provided in
Section 15, all amounts payable by the Company hereunder shall be paid without
notice or demand. Each and every payment made hereunder by the Company shall be
final, and the Company will not seek to recover all or any part of such payment
from the Executive, or from whomsoever may be entitled thereto, for any reason
whatsoever.
          17. Successors.
          (a) If the Company sells, assigns or transfers all or substantially
all of its business and assets to any Person or if the Company merges into or
consolidates or otherwise combines (where the Company does not survive such
combination) with any Person (any such event, a “Sale of Business”), then the
Company shall assign all of its right, title and interest in this Agreement as
of the date of such event to such Person, and the Company shall cause such
Person, by written agreement in form and substance reasonably satisfactory to
the Executive, to expressly assume and agree to perform from and after the date
of such assignment all of the terms, conditions and provisions imposed by this
Agreement upon the Company. Failure of the Company to obtain such agreement
prior to the effective date of such Sale of Business shall be a breach of this
Agreement constituting “Good Reason” hereunder, except that for purposes of
implementing the foregoing the date upon which such Sale of Business becomes
effective shall be deemed the Termination Date. In case of such assignment by
the Company and of assumption and agreement by such Person, as used in this
Agreement, “Company” shall thereafter mean such Person which executes and
delivers the

18



--------------------------------------------------------------------------------



 



agreement provided for in this Section 17 or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law, and this
Agreement shall inure to the benefit of, and be enforceable by, such Person. The
Executive shall, in his or her discretion, be entitled to proceed against any or
all of such Persons, any Person which theretofore was such a successor to the
Company and the Company (as so defined) in any action to enforce any rights of
the Executive hereunder. Except as provided in this Section 17(a), this
Agreement shall not be assignable by the Company. This Agreement shall not be
terminated by the voluntary or involuntary dissolution of the Company.
          (b) This Agreement and all rights of the Executive shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, heirs and beneficiaries. All amounts
payable to the Executive under Sections 3, 7, 8, 9, 10, 11, 12 and 15 if the
Executive had lived shall be paid, in the event of the Executive’s death, to the
Executive’s estate, heirs and representatives; provided, however, that the
foregoing shall not be construed to modify any terms of any benefit plan of the
Employer, as such terms are in effect on the date of the Change in Control of
the Company, that expressly govern benefits under such plan in the event of the
Executive’s death.
          18. Severability. The provisions of this Agreement shall be regarded
as divisible, and if any of said provisions or any part hereof are declared
invalid or unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remainder of such provisions or parts hereof and the
applicability thereof shall not be affected thereby.
          19. Contents of Agreement; Waiver of Rights; Amendment. This Agreement
sets forth the entire understanding between the parties hereto with respect to
the subject matter hereof and shall supersede in all respects, and the Executive
hereby waives all rights under, any prior or other agreement or understanding
between the parties with respect to such subject matter, including, but not
limited to the Management Assurance Agreement and any Key Executive Employment
and Severance Agreement between the Company and the Executive entered into prior
to the date hereof. This Agreement may not be amended or modified at any time
except by written instrument executed by the Company and the Executive.
          20. Withholding. The Company shall be entitled to withhold from
amounts to be paid to the Executive hereunder any federal, state or local
withholding or other taxes or charges which it is from time to time required to
withhold; provided, that the amount so withheld shall not exceed the minimum
amount required to be withheld by law. In addition, if prior to the date of
payment of the Termination Payment hereunder, the Federal Insurance
Contributions Act (FICA) tax imposed under Sections 3101, 3121(a) and
3121(v)(2), where applicable, becomes due with respect to any payment or benefit
to be provided hereunder, the Company may provide for an immediate payment of
the amount needed to pay the Executive’s portion of such tax (plus an amount
equal to the taxes that will be due on such amount) and the Executive’s
Termination Payment shall be reduced accordingly. The Company shall be entitled
to rely on an opinion of the National Tax Counsel if any question as to the
amount or requirement of any such withholding shall arise.
          21. Certain Rules of Construction. No party shall be considered as
being responsible for the drafting of this Agreement for the purpose of applying
any rule construing ambiguities against the drafter or otherwise. No draft of
this Agreement shall be taken into account in construing this Agreement. Any
provision of this Agreement which requires an agreement in writing shall be
deemed to require that the writing in question be signed by the Executive and an
authorized representative of the Company.

19



--------------------------------------------------------------------------------



 



          22. Governing Law; Resolution of Disputes. This Agreement and the
rights and obligations hereunder shall be governed by and construed in
accordance with the laws of the State of Minnesota. Any dispute arising out of
this Agreement shall, at the Executive’s election, be determined by arbitration
under the rules of the American Arbitration Association then in effect (in which
case both parties shall be bound by the arbitration award) or by litigation.
Whether the dispute is to be settled by arbitration or litigation, the venue for
the arbitration or litigation shall be Minneapolis, Minnesota or, at the
Executive’s election, if the Executive is not then residing or working in the
Minneapolis, Minnesota metropolitan area, in the judicial district encompassing
the city in which the Executive resides; provided, that, if the Executive is not
then residing in the United States, the election of the Executive with respect
to such venue shall be either Minneapolis, Minnesota or in the judicial district
encompassing that city in the United States among the thirty cities having the
largest population (as determined by the most recent United States Census data
available at the Termination Date) which is closest to the Executive’s
residence. The parties consent to personal jurisdiction in each trial court in
the selected venue having subject matter jurisdiction notwithstanding their
residence or situs, and each party irrevocably consents to service of process in
the manner provided hereunder for the giving of notices.
          23. Additional Section 409A Provisions. (a) If, after the date of a
Change in Control of the Company, any payment amount or the value of any benefit
under this Agreement is required to be included in the Executive’s income prior
to the date such amount is actually paid or the benefit provided as a result of
the failure of this Agreement (or any other arrangement that is required to be
aggregated with this Agreement under Code Section 409A) to comply with Code
Section 409A, then the Executive shall receive a distribution, in a lump sum,
within 90 days after the date it is finally determined that the Agreement (or
such other arrangement that is required to be aggregated with this Agreement)
fails to meet the requirements of Section 409A of the Code; such distribution
shall equal the amount required to be included in the Executives income as a
result of such failure and shall reduce the amount of payments or benefits
otherwise due hereunder.
          (b) The Company and the Executive intend the terms of this Agreement
to be in compliance with Section 409A of the Code. The Company does not
guarantee the tax treatment or tax consequences associated with any payment or
benefit, including but not limited to consequences related to Section 409A of
the Code. To the maximum extent permissible, any ambiguous terms of this
Agreement shall be interpreted in a manner that avoids a violation of
Section 409A of the Code.
          (c) If the Executive believes he or she is entitled to a payment or
benefit pursuant to the terms of this Agreement that was not timely paid or
provided, and such payment or benefit is considered deferred compensation
subject to the requirements of Section 409A of the Code, the Executive
acknowledges that to avoid an additional tax on such payment or benefit pursuant
to the provisions of Section 409A of the Code, the Executive must make a
reasonable, good faith effort to collect such payment or benefit no later than
90 days after the latest date upon which the payment could have been timely made
or benefit timely provided without violating Section 409A of the Code, and if
not paid or provided, must take further enforcement measures within 180 days
after such latest date.
          24. Notice. Notices given pursuant to this Agreement shall be in
writing and, except as otherwise provided by Section 13(d), shall be deemed
given when actually received by the

20



--------------------------------------------------------------------------------



 



Executive or actually received by the Company’s Secretary or any officer of the
Company other than the Executive. If mailed, such notices shall be mailed by
United States registered or certified mail, return receipt requested, addressee
only, postage prepaid, if to the Company, to Pentair, Inc., Attention: Secretary
(or Chief Executive Officer, if the Executive is then Secretary), 5500 Wayzata
Blvd., Suite 800, Golden Valley, Minnesota 55416, or if to the Executive, at the
address set forth below the Executive’s signature to this Agreement, or to such
other address as the party to be notified shall have theretofore given to the
other party in writing.
          25. No Waiver. No waiver by either party at any time of any breach by
the other party of, or compliance with, any condition or provision of this
Agreement to be performed by the other party shall be deemed a waiver of similar
or dissimilar provisions or conditions at the same time or any prior or
subsequent time.
          26. Headings. The headings herein contained are for reference only and
shall not affect the meaning or interpretation of any provision of this
Agreement.

21



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

                      PENTAIR, INC.    
 
               
 
  By:                          
 
      Its:        
 
         
 
   
 
                    Attest:    
 
      Its:  
 
   
 
         
 
   
 
                    EXECUTIVE:    
 
                         
 
                    Address:    
 
         
 
   
 
         
 
   

22